 


110 HRES 1415 EH: 
U.S. House of Representatives
2008-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1415 
In the House of Representatives, U. S.,

September 8, 2008
 
RESOLUTION 
 
 
 
That the House has heard with profound sorrow of the death of the Honorable Stephanie Tubbs Jones, a Representative from the State of Ohio.
That the Clerk communicate these resolutions to the Senate and transmit a copy thereof to the family of the deceased. 
That when the House adjourns today, it adjourn as a further mark of respect to the memory of the deceased.  
 
Lorraine C. Miller,Clerk.
